Dissenting Opinion.
McCabe, J.
— I can not concur in all the reasoning in the foregoing opinion, though I do not dissent from the general conclusion reached.
I am unable to concur in so much of the opinion as holds that persons whose business creates large quantities of slops and offal and which is of large value are liable to have the same taken from them and destroyed without compensation. I do not think it within the power of the Legislature or the city to confiscate the private property of the citizen and destroy it, except upon necessity. I do not think there is any necessity to do so with such large quantities of offal and slops until its owners have refused to comply with reasonable regulations for the removal thereof by such owners.
Filed May 9,1894.